DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sherfey et al (US 20140108274) of record in parent application.
Regarding claim 1, Sherfey substantially discloses, teaches or suggests a method for electronically distributing legal orders, the method comprising:
receiving a plurality of orders (see at least 0050: Computer system 140 may store legal orders 158 received from exchange hub 130 or entity 135 in memory 144. Computer system 140 may then access legal orders 158 and process the legal orders 158 according to information in the legal orders 158);
receiving a selection of at least one of a plurality of receiving entities to receive the plurality of orders (see at least 0051: For example, if the legal order 158 is determined to be associated with a subpoena for information, computer system 140 may first identify one or more documents responsive to the subpoena for information. In certain embodiments, the identified documents may include account statements or images of checks of a particular customer identified in customer information field 250);
aggregating the plurality of orders based on the selection of the at least one of the plurality of receiving entities (see at least 0051: The identified documents may then be stored in memory such as memory 144 or any other appropriate storage device. Computer system 140 may then generate a legal order response 172 that indicates which documents were identified. In some embodiments, the identified documents may be digitally attached to legal order response 172),  ,
transmitting the aggregated orders to the at least one of the plurality of receiving entities (see at least 0051: The generated legal order response 172 may be transmitted either directly to the appropriate entity 135 or to exchange hub 130 where it may be stored and transmitted to entity 135 at a later time. Exchange hub 130 may also store any images, documents, or data associated with legal order response 172 and transmit the stored data to entity 135); and
receiving historical data relating to past orders (see at least 0055: This may include determining whether the legal order 158 was signed properly, whether it was stamped properly by the court, whether it was served in an appropriate manner, and the like. In some embodiments, a list of authenticated sources may be stored in exchange hub 130 or computer system 140. For example, exchange hub 130 may store a list of known entities in memory 134. This list may include, for example, specific IP addresses of authorized entities 135. Exchange hub 130 may then compare the IP address of an entity 135 that has transmitted a legal order 158 to the list. If the IP address matches an IP address in the list, exchange hub 130 may determine that the legal order 158 is from a known source and is therefore an authenticated legal order 158. If, however, a legal order 158 is not authenticated, exchange hub 130 may prevent the legal order 158 from being transmitted to computer system 140), this clearly suggests past orders history is received and stored in the exchange hub for subsequent identification of authenticated legal order;
wherein the historical data is received as part of a receiving entity profile (see at least 0055: IP address matches an IP address in the list, exchange hub 130 may determine that the legal order 158 is from a known source), and the method further includes:
automatically updating the receiving entity profile based on changes in receiving entity information (see at least 0054: In certain embodiments, the invoice may be included in or electronically attached to legal order response 172. In some embodiments, exchange hub 130 may store the invoice and/or payment information and make it available to entities 135).

Regarding claim 2, Sherfey teaches or suggests the method of claim 1, further comprising:
converting the aggregated orders to a common format compatible with the at least one of the plurality of receiving entities (see at least 0056: the legal order is in a standardized format according to standard legal order form 156).

Regarding claim 3, Sherfey teaches or suggests the method of claim 1, wherein the plurality of receiving entities comprises at least a first receiving entity requiring a first order format and a second receiving entity requiring a second order format (see at least 0060: In some embodiments, the generated legal order response includes images, documents, or any other appropriate data responsive to the processed legal order).

Regarding claim 4, Sherfey teaches or suggests the method of claim 3, further comprising converting the aggregated orders to a common format compatible with the first order format and the second order format (see at least 0056: In certain embodiments, the legal order is in a standardized format according to standard legal order form 156. In some embodiments, the legal order was received from an external exchange hub, such as exchange hub 130 described above, using a push or pull communications technique).

Regarding claim 5, Sherfey teaches or suggests the method of claim 1, further comprising:
verifying that at least one of the plurality of receiving entities received the order (see at least claim 1: transmit a legal order response for receipt by the entity).

Regarding claim 7, Shelfey teaches or suggests the method of claim 1, further comprising:
receiving the historical data related to the past orders transmitted to at least one of the plurality of receiving entities when Shelfey shows determining authenticated sources stored in exchange hub (see at least 0055: This may include determining whether the legal order 158 was signed properly, whether it was stamped properly by the court, whether it was served in an appropriate manner, and the like. In some embodiments, a list of authenticated sources may be stored in exchange hub 130 or computer system 140. For example, exchange hub 130 may store a list of known entities in memory 134. This list may include, for example, specific IP addresses of authorized entities 135. Exchange hub 130 may then compare the IP address of an entity 135 that has transmitted a legal order 158 to the list. If the IP address matches an IP address in the list, exchange hub 130 may determine that the legal order 158 is from a known source and is therefore an authenticated legal order 158. If, however, a legal order 158 is not authenticated, exchange hub 130 may prevent the legal order 158 from being transmitted to computer system 140). 
.
Regarding claim 8, Shelfey teaches or suggests the method of claim 1, further comprising:
receiving at least one response to the aggregated order from the at least one of the plurality of receiving entities (see at least 0050: Computer system 140 may store legal orders 158 received from exchange hub 130 or entity 135 in memory 144. Computer system 140 may then access legal orders 158 and process the legal orders 158 according to information in the legal orders 158).

 Claims 9-13 and 16-20 essentially correspond to system and computer program product for method claims 1-5, thus are rejected for the same reasons discussed in claims 1-5 above.

Regarding claim 15, Shelfey teaches or suggests the system of claim 9 wherein the aggregation of the plurality of orders is based on at least one aggregation factor (see at least 0016: multiple legal orders 158 which are transmitted to exchange hub 130 in bulk. legal orders 158 stored in memory 134 of exchange hub 130 may be transmitted to computer system 140 using either a push or pull transmission technique).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sherfey et al (US 20140108274) of record in parent application, further in view of Wittkotter  (US 20050039018) provided by the applicant.
Regarding claim 6, Shelfey does not specifically show the method of claim 1, wherein the order has a unique digital signature. However it is customary in the art for electronic document to be associated with a unique signature for protection as shown by Wittkotter  (see at least 0015). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the method of Sherfey in order to protect content of the order.

Claim 14 essentially corresponds to a system for method claim 6, thus is rejected for the same reasons discussed in claim 6 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of parent U.S. Patent No. 10,810,350. Although the claims at issue are not identical, they are not patentably distinct from each other because they are mere obvious variations/combinations of each other. 
Claim 1 of the instant application for example is merely an obvious  combination/variation of claims 1, 6 and 16 of the U.S. Patent
Claim 2 of the instant application is similar to claim 2 of the U.S> Patent.
Claim 3 of the instant application is similar to part of claim 1 of the U.S. Patent.
Claim 4 of the instant application is similar to claim 3 of the U.S. Patent.
Claim 5 of the instant application is similar to claim 4 of the U.S. Patent.
Claim 6 of the instant application is similar to claim 5 of the U.S. Patent.
Claim 7 of the instant application is similar to claim 6 of the U.S. Patent.
Claim 8 of the instant application is similar to claim 7 of the U.S. Patent.
System claims 9-15 and product claims 16-20 of non-transitory computer readable medium similarly correspond to obvious combinations/variations of claims 8-17 of the U.S. Patent.
An example of mapping between claims 1, 3, 4 of the instant application to claims 1, 6, 16 of the U.S. Patent is reproduced below: 

1. A method for electronically distributing legal orders, the method comprising: receiving a plurality of orders;
receiving a selection of at least one of a plurainy of receiving entities to receive the plurality of orders;
aggregating the plurality of orders based on the selection of the at least one of the plurality of receiving entities,

transmitting the aggregated orders ta the at least one of the plurality of receiving entities; and

3. the method of claim 1, wherein the plurality of receiving entries comprises at least a receiving entity requiring a first order format and a second receiving entity requiring a second order format


4. the method of claim 3 further comprising converting the aggregated orders to a common format compatible with the first order format and the second order format.

1. continued receiving historical data relating to past orders,
wherein the historical data is received as part of a receiving entity profile, and the method further includes:

1. continued automatically updating the receiving entity profile based on changes in receiving entity information.

1 of Pat. A method for electronically distributing legal orders, the method comprising: receiving a plurality of orders; 
receiving a selection of at least one of a plurality of receiving entities to receive the plurality of orders; aggregating the plurality of orders based on the selection of the at least one of the plurality of receiving entities, 

transmitting the aggregated orders to the at least one of the plurality of receiving entities. 

wherein the plurality of receiving entities comprises at least a first receiving entity requiring a first order format and a second receiving entity requiring a second order format, and 

the method further includes: converting the plurality of orders into a compatible format based on at least one receiving entity profile.



6 of Pat The method of claim 1, 
further comprising: receiving historical data related to past orders transmitted to at least one of the plurality of receiving entities.


16 of Pat wherein the receiving entity profile is automatically updated based on changes in receiving entity information.



   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liggett et al (WO 2004061619) teach systems, methods, interfaces, and software for managing and leveraging knowledge in law firms and potentially other enterprises. For example, one system provides a single user interface for researching case law for online legal research service and identifying and accessing law-firm documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                     /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        16 July 2022